DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the material distribution frame being a quadrilateral frame with two sides being rotatably and compressed inwards, as indicated in claim 8, corresponding claims 16 and 19 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “two sides being rotatably and compressed inwards” in line 5.  It is unclear whether the sides are rotatable and merely able to be compressed inwards or whether the sides are in an inwardly compressed state (i.e. slanted inwardly).  The specification nor drawings does not provide any means to ascertain the structure of the material distribution frame.  Hence, the claim is indefinite.  For examination purposes, the quadrilateral frame is construed to having two inwardly slanted slides.
Claims 16 and 19 are rejected for dependency on claim 8.
Claims 9, 11 and 12-16 recites the limitation “obtain a pre-pressed green body with the leatheroid” in line 8.  It is unclear how or from what the pre-pressed green body is formed.  the mixed material ...are discharged…towards the material distribution frame).  Examiner recommends actively describing the mixed material as described above into Step A of the claims.
Claims 10, 17-20 are rejected for dependency on claims 9, 11-13 and 16.
Claims 10 and 17-20 recites the limitation "individual frame plates" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Neither of the apparatus claims from which claims 10 and 17-20 depend establishes the material distribution frame comprises individual frame plates able to be compressed inwards.  Contrasting with claim 8, which appears to provide the material distribution frame with two rotatable sides or sides being inwardly compressed; it is unclear whether the individual frame plates refer to the two rotatable sides or are separate components therefrom.  For examination purposes, the “individual frame plates” are construed to be separate components therein for compressing the pre-pressed green body prior to feeding into the pressing machine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (Foreign Patent doc no. CN 202540466U; of record, further translation provided), in view of Liu (Foreign Patent doc no. CN 203512705U; of record, further translation provided).
Regarding claim 1, Hu teaches a material distribution apparatus (Figure 1), comprising a belt material distribution device (combination of hopper 5 and belt 6 as shown in Figures 1-2), wherein the belt material distribution device comprises a material distribution hopper (5) and a conveying belt (6); the conveying belt is located at a lower portion of the material distribution hopper (as shown in Figures 1-2); the material distribution hopper comprises a first wall and a second wall; the first wall is an inclined wall with an upper end away from the second wall (as showing in Figure 2, the first wall being on the right side of the hopper 5); a discharge outlet is provided below the second wall (as shown in Figure 2, the second wall being on the left side of the hopper 5); an upper portion of the second wall is vertically mounted (as shown in Figure 2, the second wall is mounted in the vertical direction); and a tangent direction of a tail end of the discharge portion is in parallel with the upper surface of the conveying belt (as shown in Figure 2, the discharge portion is parallel to the belt 6).
Hu teaches all the elements of claim 1 as discussed above but does not teach an upper surface of the conveying belt is inclined nor a lower portion of the second wall comprises a 
Liu teaches a material distribution apparatus comprising a belt material distribution device (Figure 1), wherein the belt material distribution device comprises a hopper (2) and a conveying belt (5); the conveying belt is located at a lower portion of the material distribution hopper (as shown in Figures 1) and forms a discharge outlet with a wall of the hopper (as shown in Figure 1); the hopper comprises a circular arc portion (arc guide plate 21 in Figures 1 and 2) and a discharge portion which forms the discharge outlet with a surface of the conveying belt therebetween (as shown in Figure 1).  Liu teaches the arc guide plate facilitates fragmentation of material as material falls into the hopper (paragraph 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hopper with arc portion to facilitate material fragmentation, as disclosed by Liu, since Liu indicates that this is a suitable hopper structure for loading material. This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Liu, as applied to claim 1 above, and further in view of Li (Foreign Patent doc no. CN 204819896U; of record, further translation provided).
Regarding claim 2, Hu, as modified by Liu, teaches all the elements of claim 1 as discussed above, but does not teach a material distribution frame located below the belt material distribution device.
Li teaches a material distribution apparatus comprising a hopper and a conveying belt (as shown in Figure 1, paragraph 0020); the conveying belt is located at a lower portion of the hopper (as shown in Figures 1); and a material distribution frame (mold frame 1) is provided below the conveying belt.  Li discloses the mold frames allows incorporation of multiple processes/devices to the stone process at the same time; thus resulting in a wider range of applications (paragraph 0015).  Liu teaches the arc guide plate facilitates fragmentation of material as material falls into the hopper (paragraph 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hu/Liu and provided a material distribution frame, as taught by Li, since Li indicates that this would provide a benefit of multiple processes/devices to the stone process at the same time.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claims 3 and 4, Hu, as modified by Liu and Li, teaches all the elements of claim 2 as discussed above, but does not teach an auxiliary material distribution device provided between the belt material distribution device and the material distribution frame, and a feed In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Absent as showing of unexpected results, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the materials distribution device to perform the identical function of supplying fragmented material downstream.
Regarding claim 5, Hu, as modified by Liu and Li, teaches all the elements of claim 2 as discussed above and further teaches a transporting device which is used for conveying the material distribution frame, the transporting device being provided below the belt material distribution device located at an upstream position of a transporting direction of the 
Regarding claims 6 and 7, Hu, as modified by Liu and Li, teaches all the elements of claim 5 as discussed above and further teaches a cartridge-type material distribution device located at a downstream direction of the transporting direction and consisting of a cartridge and a pressing plate, the cartridge being horizontally placed and the pressing plate being provided at a bottom portion of the cartridge, and a bottom portion of the cartridge-type material distribution device is provided with a material outlet (device 3 in Figure 1, paragraphs 0012, 0020 of Li).
Regarding claim 8, Hu, as modified by Liu and Li, teaches all the elements of claim 2 as discussed above and further teaches a lifting device which is used for controlling the material distribution frame to be raised or lowered (mechanism 7 in Figure 1, paragraph 0022 of Li), wherein the lifting device is provided below the material distribution frame which is a quadrilateral frame (implicit in Figure 1).  Regarding the limitation “two sides being rotatably and compressed inwards”; absent a showing of unexpected results, it is submitted one or ordinary skill in the art would have found it obvious to provide the material distribution frame with slanted walls as a matter of design choice.  For example, inwardly slanted walls would allow fragmented material to be better retained in said frame.

Claims 9, 11 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Liu and Li, as applied to claims 2-8 above, and further in view of Banus (US 2015/0314475 A1).

stacking a material distribution frame (mold frame 1 in Figure 1 of Li) on a transporting device (platform 2), transporting the material distribution frame to a position below a belt material distribution device (combination of hopper 5 and belt 6 as shown in Figures 1-2 of Hu; substituted for device 4 or 5 in Figure 1 of Li) for material distribution through the transporting device, and performing pre-pressing through the material distribution device to obtain a pre-pressed green body (implicit from paragraphs 0020-0021 of Li); 
removing the material distribution frame (mechanism 7 in Figure 1, paragraph 0022 of Li), feeding the pre-pressed green body into a pressing machine, and covering an upper surface of the pre-pressed green body with a layer of leatheroid and thereafter performing pressing through the pressing machine (device 3 in Figure 1, paragraphs 0012, 0020 of Li); and 
removing the leatheroid on the upper surface of the crude product to obtain the artificial stone plate (paragraph 0004, 0015 of Li; cloth is separated resulting in the stone).
Hu, as modified by Liu and Li, teaches all the elements of claims 9, 11 and 12-16 as discussed above, but does not teach sequentially stacking a leatheroid prior to the material distribution frame on the transporting device, performing vacuum vibration and hardening for the stone plate pressed to obtain a crude product and subsequently removing the leatheroid on the lower surface.  However, it is submitted providing a cloth-type material prior to supplying material to a frame or mold is well known and conventional in the art to serve as release layer therefrom (paragraph 0028, 0152 of Banus as referenced below).  Hence, absent a showing of 
Furthermore, regarding the limitation “performing vacuum vibration and hardening”, Banus teaches a method for forming stone slabs (Figure 5B) comprising providing a mix material from a hopper to a conveyor (502).  The method further comprises subjecting the mix material to vibration and vacuum (510, Figure 9, paragraphs 0160-0161) to pack the mix material together while simultaneously removing entrained air (paragraph 0017, 0028).  It would have been obvious for one of ordinary skill in the art to subject the material of modified Hu to vacuum vibration as disclosed in Banus as Banus indicates vacuum vibration provides for closer packing of material for stone slabs.   This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Liu, Li and Banus, as applied to claims 9, 11-13 and 16 above, and further in view of Berion (US 5,145,627).
Regarding claims 10 and 17-20, Hu, as modified by Liu, Li and Banus, teaches all the elements of claims 9, 11-13 and 16 as discussed above, but does not teach individual frame plates of the material distribution frame are compressed inwards before removing the material distribution frame.  However, as discussed above in section 6, it is unclear whether the individual frame plates refer to two rotatable sides or are separate components.  For 
	Berion teaches a method of forming slabs from granular materials (Figure 1) wherein the material is subjected to a shaping machine comprising a compression plate (60 in Figure 4) to pre-compress the material (Col. 7, lines 3-17) for downstream processing.  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art to have pre-compressed the green body using a plate prior to moving into pressing machine sing Berion provides a suitable means for achieving the desired goal.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlsson (US 2,621,151) discloses a hopper having a vertical upper end and a lower end parallel to a conveyor (Figure 4).
Doi (US 5,985,061) discloses a hopper positioned above an inclined conveyor.
Ko (US 8,980,149 B2) discloses vacuum vibrating to form a stone slab.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/07/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748